      Case: 1:20-cv-04472 Document #: 18 Filed: 05/18/21 Page 1 of 3 PageID #:75




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CATHERINE DOUGLAS, individually,
 and on behalf of all others similarly
 situated,
                                                       Case No. 1:20-cv-04472
      Plaintiff,
                                                       Honorable Charles R. Norgle, Sr.
 v.

 THE TRAVELERS INDEMNITY
 COMPANY,

      Defendant.

                                  INITIAL STATUS REPORT

        Pursuant to the Court’s March 18, 2021 Order [Dkt. 17], the parties jointly submit the

following Joint Status Report:

A.      Attorneys of Record:

          Mohammed O. Badwan                            Joseph R. Marconi
          Sulaiman Law Group, Ltd.                      Brian C. Langs
          2500 South Highland Avenue                    Johnson & Bell, Ltd.
          Suite 200                                     33 West Monroe Street - Suite 2700
          Lombard, Illinois 60148                       Chicago, IL 60603
          (630) 575-8180                                (312) 372-0770
          mbadwan@sulaimanlaw.com                       marconij@jbltd.com
          Counsel for Plaintiff                         langsb@jbltd.com
                                                        Counsel for Defendant

B.      Basis for Jurisdiction:

        The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as Plaintiff alleges

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq.


C.      Whether a jury has been requested and by which party:

        Plaintiff has made a jury demand.

                                                  1
     Case: 1:20-cv-04472 Document #: 18 Filed: 05/18/21 Page 2 of 3 PageID #:76




D.    Nature of Claims/Counterclaims/Affirmative Defenses:

      Plaintiff First Amended Class Action Complaint brings individual and class claims against
      Defendant Travelers Indemnity Company (“Travelers”) for violations of the FCRA.
      Specifically, Plaintiff alleges that Defendant violated the FCRA by accessing her Equifax
      credit report on January 9, 2020 for “insurance underwriting purposes” when Plaintiff is
      not and has never been a customer of Travelers, Plaintiff has not applied for or otherwise
      sought insurance products from Travelers, Plaintiff did not consent or authorize Travelers
      to access her Equifax credit report, and Travelers did not otherwise have a a permissible
      purpose prescribed by the FCRA. The alleged putative class is defined as follows:

              All persons within the United States (1) that had their consumer
              credit report(s) obtained by Travelers; (2) within the five (5) years
              preceding the date of the original complaint through the date of class
              certification; (3) from Equifax, Experian, and/or Trans Union; (4)
              that were not existing Travelers customers; (5) that did not seek
              insurance coverage from Travelers; and (6) that did not receive a
              firm offer of credit from Travelers.

      Travelers has answered the Complaint by denying all substantive individual and all
      substantive class allegations. Travelers has also asserted nine Affirmative Defenses,
      including, inter alia, affirmative defenses (1) that Plaintiff lacks Article III standing for her
      FCRA claim; (2) that Travelers never accessed Plaintiff’s (or any alleged putative class
      member’s) Equifax credit report; and (3) even if Travelers did access Plaintiff’s Equifax
      credit report, it did so because Plaintiff applied for insurance coverage from one of
      Travelers’s affiliates or Plaintiff’s Equifax credit report was accessed in order to send
      Plaintiff a firm offer for insurance coverage.

E.    Relief Sought by Plaintiff:

      Plaintiff is seeking (1) an order enjoining Defendant from unlawfully accessing consumers’
      credit reports; (2) an order certifying the class and the appointment of Plaintiff’s counsel
      as class counsel; (3) statutory damages in the amount of $1,000 to Plaintiff; (4) statutory
      damages in the amount of $1,000 for each of the putative class members; (5) punitive
      damages; and (6) attorney’s fees and costs.

F.    Status of Service:

      Defendant has been served.

G.    Anticipated Motions:

      None at this time.
                                                 2
     Case: 1:20-cv-04472 Document #: 18 Filed: 05/18/21 Page 3 of 3 PageID #:77




H.    Proposed Discovery Plan:

      1.     Type of Discovery Need: Parties will conduct written and oral discovery.

      2.     Deadline to serve Rule 26(a)(1) initial disclosures: /June 30, 2021

      3.     Deadline to issue written discovery: July 30, 2021

      4.     Deadline for the amendment of pleadings: August 16, 2021

      5.     Fact Discovery Deadline: February 28, 2022

I.    Trial: The parties will be ready for trial in July 2022.

J.    Status of Settlement Discussions: The parties have not engaged in settlement discussions.

      Plaintiff will make a settlement demand once Defendant expresses an interest in settlement.

K.    Magistrate Judge: the parties do no consent to proceed before a magistrate judge.



 DATED: May 18, 2021                                Respectfully submitted,

 /s/ Mohammed O. Badwan                             /s/ Brian C. Langs

 Mohammed O. Badwan                                 Joseph R. Marconi
 Sulaiman Law Group, Ltd.                           Brian C. Langs
 2500 South Highland Avenue                         Johnson & Bell, Ltd.
 Suite 200                                          33 West Monroe Street - Suite 2700
 Lombard, Illinois 60148                            Chicago, IL 60603
 630-575-8180                                       312-372-0770
 mbadwan@sulaimanlaw.com                            marconij@jbltd.com
 Counsel for Plaintiff                              langsb@jbltd.com
                                                    Counsel for Defendant




                                                3
